Citation Nr: 9915401	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1990, for the grant of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 31, 
1997, for the grant of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established entitlement to 
service connection for bilateral hearing loss and assigned an 
effective date of July 17, 1990, for that grant.  This appeal 
also arises from a November 1997 rating decision which 
established entitlement to service connection for tinnitus 
and assigned and effective date of August 14, 1997, for that 
grant.  A January 1998 rating decision established an earlier 
effective date of May 31, 1997, for the grant of entitlement 
to service connection for tinnitus, based on a difference of 
opinion.  However, as that claim does not constitute a full 
grant of benefits sought on appeal, this claim remains before 
the Board.


FINDINGS OF FACT

1.  Based upon the receipt of the veteran's service medical 
records, an earlier effective date of January 8, 1973, the 
date of the veteran's first claim of entitlement to service 
connection for hearing loss, which was received at the Board 
more than one year following his separation from service, may 
be granted for entitlement to service connection for left ear 
hearing loss, as left ear hearing loss was shown by the VA 
examination conducted on that date.

2.  As the January 1973 VA examination found right ear 
hearing to be normal, entitlement to service connection for 
right ear hearing loss may not be established prior to July 
17, 1990, as the possession of the veteran's service medical 
records would not have changed the decision at that time as 
no disability was shown.

3.  Subsequent to the February 1973 rating decision which 
denied entitlement to service connection for hearing loss, 
there is no piece of evidence of record, prior to July 17, 
1990, which could be considered a claim, formal or informal, 
of entitlement to service connection for right ear hearing 
loss.

4.  There is no piece of evidence of record, prior to May 31, 
1997, which could be considered a claim, formal or informal, 
of entitlement to service connection for tinnitus, nor does 
the evidence of record demonstrate any complaint of, 
treatment for, or diagnosis of tinnitus prior to that date.


CONCLUSION OF LAW

1.  The criteria for entitlement to an effective date earlier 
than July 17, 1990, for the grant of entitlement to service 
connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

2.  The criteria for entitlement to an effective date of 
January 8, 1973, for the grant of entitlement to service 
connection for left ear hearing loss are met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

3.  The criteria for entitlement to an effective date earlier 
than May 31, 1997, for the grant of entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than July 17, 1990, for the grant of entitlement to 
service connection for bilateral hearing loss.  The veteran 
also contends that he is entitled to an effective date 
earlier than May 31, 1997, for the grant of entitlement to 
service connection for tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1998).

For disability compensation based upon direct service 
connection, the effective date shall be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).

Where new and material evidence, other than service 
department records, is received, after a final disallowance 
the effective date shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
Where new and material evidence, consisting of service 
medical records is received, the effective date shall be to 
agree with evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which prior evaluation was made whichever is later, subject 
to rules on original claims filed within one year after 
separation from service.  38 C.F.R. § 3.400(q) (1998).

The veteran served from November 5, 1966, to October 9, 1968.  
In October 1968, subsequent to his separation from service, 
he filed a claim of entitlement to service connection for a 
shell fragment wound.

At an October 1, 1969, VA examination, the veteran reported 
that he was "slightly hard of hearing in the right ear."  
At a January 1970 VA examination, the veteran alleged a 
fracture of the right ear drum with hearing loss.

In a letter received January 8, 1973, letter, the veteran 
submitted a claim of entitlement to service connection for a 
left ear condition of "noise sensitivity," which he felt 
was incurred in service, and which he felt was aggravated by 
his right ear condition, which he stated was service-
connected (although entitlement to service connection for a 
right ear condition had not been established at that time).  
He further stated that he had recently taken an audiology 
test at a VA facility and asked that VA acquire that record 
in order to further his claim.

A January 1973 VA audiology examination found that the 
veteran had essentially normal hearing sensitivity except for 
a mild noise-induced loss at 4000 Hertz (35 decibels) in the 
left ear.  Speech discrimination ability was excellent 
bilaterally.

In a February 1973 rating decision, the RO informed the 
veteran that he had not established entitlement to service 
connection for any right ear condition, and that if he wished 
to submit a claim of entitlement to a right ear condition, he 
needed to submit evidence of service incurrence or 
aggravation.

In a June 28, 1990, letter, received by VA on July 17, 1990, 
the veteran claimed entitlement to service connection for 
hearing loss, due to the perforation of both ear drums.

An October 1990 rating decision denied entitlement to service 
connection for hearing loss based upon the lack of evidence 
of perforated ear drums or hearing loss in service or 
evidence showing those conditions were incurred in service.

In a January 10, 1996, letter, received by VA on January 23, 
1990, the veteran again filed a claim of entitlement to 
service connection for hearing loss in both ears.  He stated 
that he felt evidence of the disability should be in his 
service medical records.

A February 1996 rating decision denied the veteran's claim of 
entitlement to service connection for hearing loss, as no new 
and material evidence had been submitted to reopen the 
previously denied claim.  The veteran filed a notice of 
disagreement to that claim and perfected an appeal of that 
claim.

Subsequently, with the assistance of a Member of Congress and 
the National Personnel Records Center, the veteran was able 
to locate copies of his service medical records, which were 
received by VA on November 22, 1996.  Those service medical 
records showed a perforation of the right tympanic membrane 
and mild sensory neural hearing loss bilaterally.

The veteran reported for a May 1997 VA audiology examination 
which diagnosed high frequency sensorineural hearing loss due 
to the acoustic trauma of his inservice injury, and no 
residual sequelae from the tympanic membrane perforation.  At 
that examination, the veteran reported a humming sound in 
both ears, which was present all the time.

A July 1997 rating decision established service connection 
for bilateral hearing loss, effective July 17, 1990, and 
assigned the condition a noncompensable disability rating.  
That rating decision also established service connection for 
residuals of a perforated right tympanic membrane, effective 
January 8, 1973, and assigned the condition a noncompensable 
disability rating.

The veteran then submitted an August 8, 1997, letter, 
received by VA on August 14, 1997, in which he claimed 
entitlement to service connection for tinnitus, and also 
requested an increased rating for his service-connected 
hearing loss.

The veteran reported for an October 1997 VA examination which 
diagnosed tinnitus as a result of his blast injury.

A November 1997 rating decision established entitlement to 
service connection for tinnitus, effective August 14, 1997, 
and assigned the condition a 10 percent rating.  That rating 
also continued the noncompensable disability rating for 
bilateral hearing loss.

In a December 5, 1997, letter, the veteran filed a notice of 
disagreement to the effective dates for the grants of 
entitlement to service connection for hearing loss and 
tinnitus.  A January 1998 rating decision established an 
earlier effective date of May 31, 1997, for the grant of 
entitlement to service connection for tinnitus, based on a 
difference of opinion.  However, as that claim does not 
constitute a full grant of benefits sought on appeal, the 
claim for an earlier effective date remains before the Board.

I.  Entitlement to an effective date earlier than July 17, 
1990, for the grant of entitlement to service connection for 
bilateral hearing loss.

The Board notes that the first claim of record of entitlement 
to service connection for hearing loss was received from the 
veteran on January 8, 1973, more than one year following his 
separation from service.  The VA examination on that date 
found right ear hearing normal, but did find some left ear 
hearing loss.  However, as the veteran's service medical 
records were not present, the February 1973 rating decision 
denied entitlement to service connection for hearing loss as 
it was not shown in service.

Subsequent to the denial of entitlement to service connection 
for hearing loss of the February 1973 rating decision the 
veteran's service medical records were received.  Where 
service medical records are received subsequent to a final 
denial, and that denial was based upon a claim received more 
than one year following the veteran's separation from 
service, the effective date shall be the date of receipt of 
the claim.  38 C.F.R. § 3.400(q)(2) (1998).

Therefore, the Board finds that as left ear hearing loss was 
shown at the January 1973 VA examination, and the veteran had 
claimed entitlement to service connection for hearing loss on 
January 8, 1973, the proper effective date for entitlement to 
service connection for left ear hearing loss is January 8, 
1973.  Had the veteran's service medical records been present 
at the time of the February 1973 rating decision, entitlement 
to service connection would have been established based on 
the date of the January 8, 1973, claim, as that claim was 
submitted more than one year following the veteran's 
separation from service.

However, the January 1973 VA examination found the veteran's 
right ear hearing to be normal.  Therefore, even had the 
veteran's service medical records, showing diagnoses of 
bilateral hearing loss in service, been present, entitlement 
to service connection for right ear hearing loss would have 
been denied by the February 1973 rating decision as there was 
no current disability of right ear hearing loss shown at the 
time of that decision.  Therefore, that February 1973 rating 
decision would not be changed as regards entitlement to 
service connection for right ear hearing loss, which was not 
at that time shown by the medical evidence.

However, the veteran subsequently submitted a claim of 
entitlement to service connection for hearing loss, received 
on July 17, 1990.  Evidence procured in relation to the 
development of that claim shows that the veteran had right 
ear hearing loss, and entitlement to service connection for 
bilateral hearing loss was eventually granted, effective July 
17, 1990.

The Board finds that subsequent to the February 1973 rating 
decision denial, that there is no piece of evidence of record 
which may be interpreted as a claim, formal or informal, of 
entitlement to service connection for hearing loss, or 
entitlement to service connection for right ear hearing loss.  
Only following the July 17, 1990, claim of entitlement to 
service connection for hearing loss was right ear hearing 
loss shown by the evidence of record such that service 
connection could be granted.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than July 17, 1990, 
for the grant of entitlement to service connection for right 
ear hearing loss are not met, and the veteran's claim 
therefor is denied.  However, the Board further finds that 
the criteria for entitlement to an effective date of January 
8, 1973, for the grant of entitlement to service connection 
for left ear hearing loss are met, and the veteran's claim, 
to that extent, is granted.


II.  Entitlement to an effective date earlier than May 31, 
1997, for the grant of entitlement to service connection for 
tinnitus.

The Board finds that while the veteran had filed claims of 
entitlement to service connection for hearing loss and 
entitlement to service connection for a ruptured right 
tympanic membrane shortly after his separation from service, 
that the veteran did not, at that time file any claim which 
could be interpreted as a claim of entitlement to service 
connection for tinnitus.

In fact, the Board finds that there is no piece of evidence 
of record, prior to May 31, 1997, which could be considered a 
claim, formal or informal, of entitlement to service 
connection for tinnitus, nor does the evidence of record 
demonstrate any complaint of, treatment for, or diagnosis of 
tinnitus prior to that date.

In a VA examination report, dated May 31, 1997, the veteran 
stated that he had a humming type of sound in both ears.  He 
stated that although it was present all the time, he had 
gotten used to it and it did not bother him.  The veteran 
submitted a claim of entitlement to service connection for 
tinnitus which was dated August 11, 1997, and which was 
received by VA on August 11, 1997.

That claim is the earliest claim of record of entitlement to 
service connection for tinnitus.  Entitlement to service 
connection for tinnitus has been granted effective May 31, 
1997, based upon the veteran's complaints of tinnitus at the 
VA examination on that date.  However, there is no basis of 
record for the grant of an effective date earlier than May 
31, 1997, for entitlement to service connection for tinnitus 
as there is no claim prior to that date nor is there any 
competent medical evidence of record prior to that date which 
shows that the veteran had tinnitus.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than May 31, 1997, 
for the grant of entitlement to service connection for 
tinnitus are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).


ORDER

Entitlement to an effective date earlier than July 17, 1990, 
for the grant of entitlement to service connection for right 
ear hearing loss is denied.  Entitlement to an earlier 
effective date of January 8, 1973, for the grant of 
entitlement to service connection for left ear hearing loss 
is granted.  Entitlement to an effective date earlier than 
May 31, 1997, for the grant of entitlement to service 
connection for tinnitus is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

